Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        Jan 27 2014, 8:28 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   ERIC P. BABBS
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

LAUREN HURSE,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 49A02-1307-CR-563
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Helen Marchal, Judge
                        The Honorable Stanley Kroh, Commissioner
                            Cause No. 49G16-1206-FD-42438


                                        January 27, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Lauren Hurse appeals her conviction of Class B misdemeanor disorderly conduct.1 As

there was sufficient evidence she engaged in disorderly conduct, we affirm.

                             FACTS AND PROCEDURAL HISTORY

          On June 21, 2012, Indianapolis Metropolitan Police were called to a disturbance.

When Officer Heidi Wise arrived, she saw Hurse arguing with a man in a wheelchair.

Officer Wise described both Hurse and the man as “loud and boisterous.” (Tr. at 11.) She

asked Hurse to move to the sidewalk, but Hurse “continued to yell at both me and the male

subject. I had asked her three or four times to step down to the sidewalk because I would not

be able to understand the male while I spoke with him while she was continuing to yell.” (Id.

at 12.) Officer Wise told Hurse to go to Hurse’s car, which was approximately three houses

away, but “[Hurse] continued to [yell] and walk back and forth along the street until I walked

down to the car and stopped her there . . . detained her because she would not stop yelling so

I could investigate the situation.” (Id. at 13.) Officer Wise handcuffed Hurse and arrested

her for disorderly conduct.

          The State charged Hurse with Class B misdemeanor disorderly conduct and Hurse was

found guilty after a bench trial.

                                DISCUSSION AND DECISION

          Hurse argues there was insufficient evidence “her yelling was unreasonable and that it

interfered with the police investigation.” (Br. of Appellant at 3.) In reviewing sufficiency of

evidence, we do not reweigh the evidence or judge the credibility of witnesses. Guidry v.


1
    Ind. Code § 35-45-1-3.
                                                2
State, 650 N.E.2d 63, 65 (Ind. Ct. App. 1995). Rather, we consider only the evidence most

favorable to the verdict, along with all reasonable inferences to be drawn therefrom. Id. We

will affirm the conviction if there is sufficient evidence of probative value to support it. Id.

       A person who recklessly, knowingly, or intentionally makes unreasonable noise and

continues to do so after being asked to stop commits disorderly conduct. Ind. Code § 35-45-

1-3. Noise is unreasonable if it is too loud for the circumstances or if it disrupts police

investigations. Whittington v. State, 669 N.E.2d 1363, 1367 (Ind. 1996).

       Officer Wise testified that her investigation was impaired because Hurse would not be

quiet long enough for her to question the parties involved. That is sufficient evidence she

committed disorderly conduct. See id. We acknowledge Hurse’s testimony she was not

being loud and did not mean to thwart the investigation, but we must decline her invitation to

reweigh the evidence or reassess the credibility of the witnesses. See Guidry, 650 N.E.2d at

65 (appellate court will not reweigh evidence or judge credibility of witnesses).

       Affirmed.

VAIDIK, C.J., and RILEY, J., concur.




                                               3